Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1-16 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a transmitting device, each of the plurality of mapping candidates that make up the search space is configured from the same number of control channel elements as an aggregation level value, the control channel elements are obtained by dividing each physical resource block into a predetermined number, and the quantity of resource elements contained in each of the predetermined number of control channel elements in each physical resource block adopts at least two types of values. 
Prior arts were found for the independent claims as follows:
Ki Tae Kim et al. (US 2014/0119317 A1)
Xiaogang Chen et al. (US 2014/0056279 A1)
 	Kim discloses a method and apparatus for allocating a downlink control channel in a wireless communication system.
 	Chen discloses technology for mapping an enhanced physical downlink control channel to physical resource blocks in a radio frame.

	Claim 1:
 	An integrated circuit comprising: 
circuitry, which, in operation, controls 
configuring a plurality of search spaces within an Enhanced Physical Downlink Control Channel (EPDCCH), wherein the EPDCCH includes a plurality of resource block (RB) pairs, each RB pair includes a plurality of control channel elements (CCEs), and at least one of the plurality of search spaces includes, when a CCE aggregation level is one, a first CCE, which belongs to a first RB pair and which includes a first number of resource elements (REs), and a second CCE, which belongs to a second RB pair and which includes a second number of REs different from the first number of REs; and 
transmitting a control signal mapped to one of the plurality of search spaces within the EPDCCH.
 	Claim 9:
 	An integrated circuit comprising: 
control circuitry, which, in operation, configures a plurality of search spaces within an Enhanced Physical Downlink Control Channel (EPDCCH), wherein the EPDCCH includes a plurality of resource block (RB) pairs, each RB pair includes a plurality of control channel elements (CCEs), and at least one of the plurality of search spaces includes, when a CCE aggregation level is one, a first CCE, which belongs to a first RB pair and which includes a first number of resource elements (REs), and a second CCE, which belongs to a second RB pair and which includes a second number of REs different from the first number of REs; and 
	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 


/WILL W LIN/Primary Examiner, Art Unit 2412